DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
3.         Claims 1-7 are pending in this amended application.

Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
 
5.         Claim 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, US Pub 2013/0222840 in view of Takemura et al. [hereafter Takemura], US Pub 2015/0381840 (cited in IDS) and NII et al. [hereafter NII], US Pub 2015/0234624.
            As to claim 1 [independent], Hosoda teaches a printer (fig. 1, element 001; 0027) capable of communicating with an external apparatus (fig. 1, element 002; 0027) [fig. 1, element 001; 0027  Hosoda teaches that the printer 001 and the external apparatus 002 capable of communication with each other], the printer comprising a processor configured to [fig. 2, element 201; 0029]: 
             execute one of commands to perform corresponding processing with regard to the printer [fig. 2, elements 207-208; 0027, 0029  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user]; 
             disable a first command among the commands, the first command being to acquire data from the external apparatus [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password (OTP) and printer 001 determined that the inputted one time password doesn’t match, then the processor 201 would disable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)]; 
           determine whether an authentication result is successful based on predetermined code information [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match, if the inputted one time password doesn’t match, then the processor 201 would disable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)]; 
             enable the first command for a period of time, when the authentication result has been successful [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match, if matched, then the processor 201 would enable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)], 
             Hosoda doesn’t teach and disable the first command after the period of the time has elapsed,
           Takemura teaches enable the first command for a period of time, when the authentication result has been successful [fig. 3, steps 109-110, 104; fig. 5e & fig. 9, steps 901-905; 0027, 0028   Takemura teaches that the printer 100 is capable of configured to execute image processing task according to one of scan or print instruction receives from user based on the successful authentication results within a period of time, when the user has inputted the one time password (OTP)], and disable the first command after the period of the time has elapsed [fig. 3, steps 109-110, 104; fig. 5e & fig. 9, steps 901-905; 0027, 0028   Takemura teaches that the printer 100 is capable of configured to execute image processing task according to one of scan or print receives from user based on the successful authentication results within a period of time. However, if the printer 100 determined the user inputted OTP didn’t match, then control section of the printer 100 (see para., 0013) would obviously disable the instruction to execute scan or print process after the period of the time elapsed, because the OTP is issued for one time and would be elapsed after the period of the time. Please see URL: https://www.google.com/search?hl=en&gbv=2&q=one+time+password+authentication+within+time&oq=one+time+password+authentication+within+time&aqs=heirloom-srp..].           


    PNG
    media_image1.png
    651
    796
    media_image1.png
    Greyscale

            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takemura teaching to enable the command for a period of time, when the authentication result has been successful  and to disable the command after the period of the time has elapsed to modify Hosoda’s teaching to generate a onetime password on a basis of the acquired information and notifies a terminal apparatus of the generated onetime password, further manages the generated onetime password in association with a private print job, and executes the private print job associated with the onetime password while receiving the onetime password from a user. The suggestion/motivation for doing so would have been benefitted to the user in which onetime password is generated on the basis of the acquired information regarding the latter apparatus, so that duplication of the onetime password can be reliably reduced, thus providing a secure security level than a conventional security level to be generated without using a special apparatus and without imposing expense burden.
              Hosoda and Takemura don’t teach the period of time being set with respect to the first command; and 
              acquire data from the external apparatus, when the first command is received within the period of time.
             NII teaches enable the first command for a period of time, when the authentication result has been successful [fig. 6; 0169-0194  NII teaches that the printer 2 activated the first command for the time period so to receive the print data from the external device 1 (see fig. 6, step SC14), when the authentication process was successful], and disable the first command after the period of time has elapsed, the period of time being set with respect to the first command [fig. 6; 0169-0194  NII teaches that the printer 2 inactivated the first command for the time period so to receive the print data from the external device 1 (see fig. 6, step SC13 & paras., 0188-0190), when the authentication process go unsuccessful or/and after a while the time elapses because of several unsuccessful attempts, then in this state print data cannot be acquired from the external device 1]; and 
               acquire data from the external apparatus, when the first command is received within the period of time [fig. 6; 0169-0194  NII teaches that the printer 2 activated the first command for the time period so to receive the print data from the external device 1 (see fig. 6, step SC14), when the authentication process was successful, then in this state print data would be acquired from the external device 1 and would be printed].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takemura teaching to acquire print data from the external device, when the first command is received within the period of time to modify Hosoda’s teaching to perform a user authentication by using a security code, where a sound output unit in a printer that outputs a first synthesized sound including the stored security code. The processor compares the stored security code and the security code extracted from the second synthesized sound and further determines that a user authentication is successful when security codes are matched. The suggestion/motivation for doing so would have been benefitted to the user in which printing system reduces burden of the user for an input operation, thus easily allowing the printer to start a user authentication process without performing the input operation for starting the user authentication process.

             As to claim 2 [dependent from claim 1], Hosoda teaches wherein the processor is further configured to [fig. 2, element 201; 0029]:
            a one-time password as the code information [fig. 9, step 901; 0084  Hosoda teaches that the processor 201 cause the login service 307 to issue or generate the one time password]; and 
             acquire the authentication result, the authentication result being an authentication result with regard to the one-time password generated by the processor [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match]. 

            As to claim 3 [dependent from claim 1], Hosoda teaches wherein the processor is further configured to [fig. 2, element 201; 0029]:
            acquire the code information from the external apparatus [fig. 9, steps 904-905; 0084  Hosoda teaches that the external apparatus 002 has received the one time password, and then the user has inputted the one time password that is acquired from the external apparatus 002], and
             wherein the enabling unit is configured to enable the first command from the external apparatus, when the authentication result for the code information acquired by the processor has been successful [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable or configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match? If matched, then the processor 201 would enable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)].                            As to claim 4 [dependent from claim 1], Hosoda teaches wherein the processor is further configured to [fig. 2, element 201; 0029] to enable or disable a communication port based on an operational input [figs. 5e-f, 9, 10a-b; 0029, 0080, 0084 Hosoda teaches that the setting unit 204 is capable or configured to receive one time password from user to execute image processing task. However, if user inputted one time password and the printer 001 determined that whether the inputted one time password match? If matched, then the processor 201 would enable the communication I/F 206 to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)]. 

            As to claims 6-7 [independent], However, the independent claims 6-7 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 6-7 would be rejected based on same rationale as applied to the independent claim 1.

6.         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, US Pub 2013/0222840 in view of Takemura et al. [hereafter Takemura], US Pub 2015/0381840 (cited in IDS) and NII et al. [hereafter NII], US Pub 2015/0234624, further in view of Doui, US Pub 2012/0293819.
            As to claim 5 [dependent from claim 1], Hosoda, Takemura and NII don’t teach wherein the data from the external apparatus is required for encrypted communication.
           Doui teaches wherein the data from the external apparatus is required for encrypted communication [0062, 0079-0080, 0089  Doui teaches that the data has been acquired from the external apparatus 4 to establish encrypted communication].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doui teaching to acquire data for establishing encrypted communication to modify Hosoda, Takemura and NII’s teaching to identify user information received from an external device based on authentication information included in received authentication request and establishing data communication with the authentication server based on the identified user information in response to receipt of the authentication request sent from a printer that receives a print job to verify if the user is a registered user and sending the response to the authentication request to the printer in accordance with the verification result. The suggestion/motivation for doing so would have been benefitted to the user to sends the response indicating that the user is the registered user to the printer when the previous responses indicating the positive results and the data communication with the authentication server are not available, so that lower level of the security can be avoided, thus allowing the device to execute the print job effectively.
        
Response to Arguments
6.          Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674